COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                          §
  Gustavo Valencia,                                   No. 08-16-00165-CR
                                          §
                      Appellant,                        Appeal from the
                                          §
  v.                                                   168th District Court
                                          §
  The State of Texas,                               of El Paso County, Texas
                                          §
                       State.                         (TC# 20140D05521)
                                          §

                                            ORDER

       The Court GRANTS the Court Reporter’s fourth request for an extension of time within

which to file the Reporter’s Record until May 5, 2017. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

        It is further ORDERED that Rachel Simons, Court Reporter for the 168th District Court,

for El Paso County, Texas, prepare the Reporter’s Record for the above styled and numbered

cause, and forward the same to this Court on or before May 5, 2017.

        If the Reporter’s Record is not filed with this Court by May 5, 2017, this Court will find it

 necessary to send this case back to the trial court for a hearing as to why the Reporter’s Record

 has not been filed.

       IT IS SO ORDERED this 5th day of April, 2017.


                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.